Citation Nr: 1728810	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-02 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a cold injury.  


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1971 to March 1972.  This appeal comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

When this case was most recently before the Board in November 2015, it was remanded for further development.  The case has now been returned for additional appellate review.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

In January 2016, the Veteran submitted a VA Form 21-4138, wherein he stated he wished to reschedule his hearing before a Veterans Law Judge via videoconference at the local RO.  The Veteran explained that he did not receive his notification letter informing him that he had been scheduled for a hearing, because he had relocated and the letter was returned as undeliverable.  In this case, the Board has determined that good cause clearly exists for the Veteran's failure to appear at his previously scheduled hearing, and the Veteran has unequivocally expressed his desire to have the hearing rescheduled.  He has not yet been scheduled for his requested hearing.  As the RO schedules videoconference hearings, a remand is required for that purpose.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




